  Case 13-09268         Doc 72     Filed 11/02/18 Entered 11/02/18 09:37:05              Desc Main
                                      Document Page 1 of 3


                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

In re:                                                      Case No. 13-09268
         Patricia J Taylor

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/08/2013.

         2) The plan was confirmed on 06/04/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 03/27/2018.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 68.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $19,680.00.

         10) Amount of unsecured claims discharged without payment: $36,859.23.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-09268              Doc 72           Filed 11/02/18 Entered 11/02/18 09:37:05                      Desc Main
                                                Document Page 2 of 3



Receipts:

          Total paid by or on behalf of the debtor                      $43,491.00
          Less amount refunded to debtor                                     $1.89

NET RECEIPTS:                                                                                              $43,489.11


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                           $3,407.50
    Court Costs                                                                         $0.00
    Trustee Expenses & Compensation                                                 $1,865.07
    Other                                                                               $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                            $5,272.57

Attorney fees paid and disclosed by debtor:                             $92.50


Scheduled Creditors:
Creditor                                                 Claim         Claim            Claim        Principal       Int.
Name                                           Class   Scheduled      Asserted         Allowed         Paid         Paid
AMERICAN EXPRESS                           Unsecured      3,359.00       3,359.76         3,359.76        335.98         0.00
BAYVIEW LOAN SERVICING                     Secured       71,194.00     70,556.85        70,556.85            0.00        0.00
BAYVIEW LOAN SERVICING                     Secured              NA         732.15           732.15        732.15         0.00
BB&T                                       Secured       85,000.00     87,468.49        97,718.37            0.00        0.00
BB&T                                       Unsecured      4,326.00            NA               NA            0.00        0.00
BB&T                                       Secured              NA     10,249.88        10,249.88      10,249.88         0.00
BILL ME LATE                               Unsecured      1,100.00            NA               NA            0.00        0.00
Capital Accounts (Original Creditor:Waji   Unsecured          99.00           NA               NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU             Unsecured         100.00        211.40           211.40          21.14        0.00
DEPT STORES NATIONAL BANK/MAC              Unsecured      3,461.00       3,461.41         3,461.41        346.14         0.00
DISCOVER BANK                              Unsecured      3,658.00       3,658.74         3,658.74        365.87         0.00
FEDERAL NATIONAL MTG ASSOC                 Secured      152,000.00    144,355.62       146,320.99            0.00        0.00
FEDERAL NATIONAL MTG ASSOC                 Secured              NA       1,965.37         1,965.37      1,965.37         0.00
FIFTH THIRD BANK                           Unsecured      2,608.00            NA               NA            0.00        0.00
FIFTH THIRD BANK                           Unsecured      2,720.00       2,720.91         2,720.91        272.09         0.00
FIFTH THIRD BANK                           Unsecured      1,198.00            NA               NA            0.00        0.00
FIFTH THIRD BANK                           Secured       16,945.00     18,175.81        18,175.81      18,175.81    4,272.43
MCSI INC                                   Unsecured         200.00           NA               NA            0.00        0.00
MRSI                                       Unsecured         429.00           NA               NA            0.00        0.00
MRSI                                       Unsecured         305.00           NA               NA            0.00        0.00
Patrick S Layng                            Unsecured      1,106.00            NA               NA            0.00        0.00
PRA RECEIVABLES MGMT                       Unsecured         448.00        448.20           448.20          44.82        0.00
PRA RECEIVABLES MGMT                       Unsecured         408.00        408.64           408.64          40.86        0.00
PRA RECEIVABLES MGMT                       Unsecured         634.00        669.37           669.37          66.94        0.00
PRA RECEIVABLES MGMT                       Unsecured      1,189.00       1,189.35         1,189.35        118.93         0.00
PRA RECEIVABLES MGMT                       Unsecured         940.00        940.40           940.40          94.04        0.00
PRA RECEIVABLES MGMT                       Unsecured         670.00        670.19           670.19          67.02        0.00
QUANTUM3 GROUP LLC                         Unsecured            NA       1,106.52         1,106.52        110.65         0.00
UNITED GUARANTY COMMERCIAL I               Unsecured      5,403.00       5,407.63         5,407.63        540.76         0.00
US DEPT OF ED FEDLOAN                      Unsecured      3,747.00       3,956.61         3,956.61        395.66         0.00
VILLAGE OF CALUMET PARK                    Unsecured         100.00           NA               NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
  Case 13-09268         Doc 72      Filed 11/02/18 Entered 11/02/18 09:37:05                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $314,596.21              $0.00             $0.00
       Mortgage Arrearage                                $12,947.40         $12,947.40             $0.00
       Debt Secured by Vehicle                           $18,175.81         $18,175.81         $4,272.43
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                         $345,719.42         $31,123.21         $4,272.43

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $28,209.13          $2,820.90              $0.00


Disbursements:

         Expenses of Administration                             $5,272.57
         Disbursements to Creditors                            $38,216.54

TOTAL DISBURSEMENTS :                                                                      $43,489.11


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
